DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Sine there is no traversal argument, the election was assumed to made without traverse in the reply filed on 5/6/2022.

 Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 4,118,756).  Regarding clam 1, Nelson discloses  (figures 2-3) a compound wick structure of a vapor chamber comprising a first plate (21) having a first side and a second side; a second plate (22) having a third side and a fourth side, wherein the first plate and the second plate are assembled together to form a sealed chamber, wherein the third side of the second plate is provided with a mesh or a fiber body (24), and a first sintered powder structure (25) overlaid on and in contact with the mesh or the fiber body; and a working fluid disposed in the sealed chamber. Regarding claim 4, Nelson further discloses (column 4, line 68, column 5, line 2) that the first plate and the second plate are made of copper. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Marcus et al. (US 4,046,190).  Nelson substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of a support structure composing of a plurality of solid cylinder that has two end individually hold the sides of the plates.  Marcus discloses (figure) a flat heat pipe that has a plurality of solid cylinders (4) disposed within the chamber of the heat pipe and two end hold sides of the plates (2,3) to provide structural support for the first and second plates (2,3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Marcus’s teaching in Nelson for a purpose of providing structural support for the first and second plates.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US 20150176916A1) in view of Lin et al. (US 2009/0294104A1).  Pai discloses (figure 6) a compound wick structure of a vapor chamber comprising a first side, a second side; a third side and a fourth side, assembled together to form a sealed chamber, wherein the third side of the second plate is provided with a mesh or a fiber body (1), and a first sintered powder structure (13) overlaid on and in contact with the mesh or the fiber body (1); and a working fluid disposed in the sealed chamber. Regarding claim 1,  Pai does not disclose that the vapor chamber comprises a first plate and a second plate. Lin discloses (figure 1) a flat vapor chamber that comprises of first plate (1) and a second plate (11) assembled together to form a sealed chamber for a purpose of easing the manufacturing of the vapor chamber since the composite wick can be easily disposed within the vapor chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in Pai’s device for a purpose of easing the manufacturing of the vapor chamber since the composite wick can be easily disposed within the vapor chamber. Regarding claim 3, Pai does not disclose that a second sintered powder structure is disposed at the center of the first sintered powder structure, wherein the porosity of the first sintered powder structure is larger than of the second sintered powder structure.  Lin discloses (figure 1 and paragraph 23) a heat pipe that has a sintered powder (21,20) disposed at a location corresponding to a heat zone (4), wherein the sintered powder structure comprises a second powder structure (21) disposed at the center of the first sintered powder structure (20) (wick 21 lays entirely over wick 20, which includes a center of the wick 20), wherein the porosity of the first sintered powder structure (20) is larger than that of the second sintered powder structure (21) or the porosity of the second sintered powder structure (21) is smaller than that of the first sintered powder structure (20) for a purpose of allowing the working fluid to vaporized quickly in the heat pipe (paragraph 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s teaching in Pai’s device for a purpose of allowing the working fluid to be vaporized quickly in the heat pipe.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahamed et al. (US 2016/0010927A1) discloses a heat transport device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763